SECURITIESAND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANTTO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANTTO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to 0-18954 Commission file number ODYSSEY PICTURES CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 95-4269048 (State of incorporation) (IRS Employer Identification Number) 2321 Coit Rd. Suite E, Plano, TX 75075 (Address of principal executive office) (972) 867-0055 (Issuer's telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorterperiod that the Registrant was required to filesuch reports), and (2) has beensubject to the filing requirement for at least the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Large accelerated filer o Accelerated filer o Non-accelerated filer(Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CommonStock, par value $.01 per share 68,150,888 outstanding shares as of September 30, 2010. ODYSSEY PICTURES CORPORATION TABLE OF CONTENTS Part I– FINANCIAL INFORMATION 3 Item 1.
